

117 S2624 IS: Fiscal Year 2022 Veterans Affairs Major Medical Facility Authorization Act
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2624IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Tester (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize major medical facility projects for the Department of Veterans Affairs for fiscal year 2022, and for other purposes. 1.Short titleThis Act may be cited as the Fiscal Year 2022 Veterans Affairs Major Medical Facility Authorization Act.2.Authorization of major medical facility projects of Department of Veterans Affairs for fiscal year 2022(a)In generalThe Secretary of Veterans Affairs may carry out the following major medical facility projects in fiscal year 2022 at the locations specified and in an amount for each project not to exceed the amount specified for such location:(1)Restoration and consolidation of the Gulfport Hospital in Biloxi, Mississippi, in an amount not to exceed $341,500,000.(2)Construction of a community living center and renovation of domiciliary and outpatient facilities in Canandaigua, New York, in an amount not to exceed $443,900,000.(3)Construction of a spinal cord injury center in Dallas, Texas, in an amount not to exceed $292,239,000.(4)Construction of a new health care center in El Paso, Texas, in an amount not to exceed $150,000,000.(5)Seismic corrections to the mental health and community living center in Long Beach, California, in an amount not to exceed $387,300,000.(6)Construction of a new medical facility in Louisville, Kentucky, in an amount not to exceed $953,000,000.(7)Construction of a new surgical intensive care unit and renovated operating rooms in Oklahoma City, Oklahoma, in an amount not to exceed $47,564,000.(8)Seismic retrofit and renovation of buildings 100 and 101 in Portland, Oregon, in an amount not to exceed $20,000,000.(9)Construction of a spinal cord injury building with a community living center, including a parking garage, in San Diego, California, in an amount not to exceed $262,100,000.(10)Construction of a new research facility in San Francisco, California, in an amount not to exceed $254,880,000.(11)Replacement bed tower and clinical building expansion in St. Louis, Missouri, in an amount not to exceed $135,340,000.(12)Construction of a new critical care center in West Los Angeles, California, in an amount not to exceed $115,790,000.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2022 or the year in which funds are appropriated for the Construction, Major Projects account, $3,403,613,000 for the projects authorized in subsection (a). 